Citation Nr: 1236915	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  04-06 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to special monthly dependency and indemnity compensation (DIC) based upon recognition as a helpless child of a deceased veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to June 1973.  The appellant seeks benefits as the Veteran's surviving son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina that denied the claim of entitlement to helpless child benefits.

In July 2005, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The Board remanded the case in December 2005, November 2009, August 2010, and December 2011.
 
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.





FINDINGS OF FACT

1.  The appellant was born in February 1974 and attained the age of 18 in February 1992. 

2.  The appellant did not become permanently incapable of self-support prior to attaining the age of 18.


CONCLUSION OF LAW

The criteria are not met to establish entitlement to helpless child benefits on behalf of the Veteran's son (the appellant) on the basis of permanent incapacity for self-support prior to attaining the age of 18.  38 U.S.C.A. §§ 101(4)(A), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.57, 3.356, 3.655 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to obtain on the claimant's behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The Board notes that a regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 C.F.R. § 3.159(b)(1) (2011).

Compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  See Pelegrini, supra.  However, the VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, the appellant was provided notification prior to the initial unfavorable agency decision in February 2002.  By letter dated in October 2001, the RO acknowledged the appellant's claim, notified him of the evidence needed to substantiate the claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  As well, it identified the evidence it had received and/or requested in support of the appellant's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the appellant in obtaining all outstanding evidence provided he identified the sources thereof.  The RO also noted that, ultimately, it was the appellant's responsibility to ensure VA's receipt of all pertinent evidence.  The Board finds that the October 2001 letter satisfied VA's duty to notify the appellant.

While notification of regulations pertinent to the establishment of an effective date and of the disability rating was not provided, the appellant has not been prejudiced as a result, as the claim is being denied.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In the present claim, the appellant has submitted medical reports from the South Carolina Department of Mental Health including the Bryan Psychiatric Hospital, hospital records from William S. Hall Psychiatric Institute, records from the South Carolina Department of Juvenile Justice, records from the District of Columbia Department of Mental Health (St. Elizabeth Campus), and a psychiatric evaluation by the South Carolina Department of Youth Services.  In addition, the appellant testified at his July 2005 Travel Board hearing that he suffered a head injury at the age of 6, a back injury at the age of 9, and somewhere between the years 1990 and 1993 he was shot five times and rendered unconscious.  He stated he was treated at a military base facility as his father was retired from the military.  As a result of this testimony, the Board remanded the matter so that the National Personnel Records Center (NPRC) could conduct a search of inpatient dependent medical records.  In February 2010, the NPRC indicated that a search was conducted, but no records were found.  The Board in December 2011 remanded the matter to obtain Social Security Administration records.  In January 2012, the Social Security Administration responded that there were no medical records available for the appellant.  Thus, it does not appear that there are any other additional records that are necessary to obtain before proceeding to a decision in this case.  

In December 2011, the Board also remanded the matter to schedule a retrospective VA examination to determine whether the appellant was incapable of self support at the time of his 18th birthday.  The appellant failed to report for his scheduled VA examination in March 2012, and failed to report for a rescheduled examination in April 2012.  Failure to appear for VA examinations can result in the denial of the appellant's claim.  38 C.F.R. § 3.655 (2011); see also Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  VA's duty to assist is not a one-way street.  If the appellant wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The record indicates that the RO did send the appellant notice of the March and April 2012 examinations at his last known address.  Although the record shows that the appellant has changed residences over the course of this claim, the appellant, alone, is responsible for keeping the RO informed of his current address, and to report any change of address in a timely manner.  If he does not do so, "there is no burden on the part of the VA to turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Given that the examination notifications were sent to his last known address of record, the Board finds that VA's duty to assist the appellant by affording him a VA examination have been met.

Furthermore, the appellant has not identified any additional, relevant evidence that has not been requested or obtained.  The appellant has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

In summary, the Board is satisfied that all relevant facts have been adequately developed to the extent possible.  No further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159

Applicable Law

DIC benefits may be paid to an eligible child of a veteran.  38 U.S.C.A. §§ 1310, 1318 (West 2002).  The appellant maintains that he is entitled to DIC benefits based on claimed recognition as a helpless child. 

The term "child" includes a person who is unmarried and under the age of 18, or who, before attaining the age of 18 years, became permanently incapable of self-support, or who is between the ages of 18 and 23 and pursuing a course of instruction in an approved educational institution.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 3.57 (2011).  The appellant is now 38.  Thus, to be considered a child of the Veteran it must shown that he is a helpless child (i.e., that he became permanently incapable of self-support by the age of 18). 

For helpless child status, it must be shown that the child became permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  Rating determinations will be made solely on the basis of whether the child is permanently incapable of self- support through his or her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled veterans are not controlling.  Principal factors for consideration are: 

(1)  The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356. 

The Court has held that, in "helpless child" cases, the focus must be on the claimant's condition at the time of his or her 18th birthday.  See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her 18th birthday is not for consideration.  If a finding is made that a claimant was permanently incapable of self-support as of his or her 18th birthday, however, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  See Dobson, 4 Vet. App. at 445.  If the claimant is shown to be capable of self-support at age 18, VA is required to proceed no further.  Id. 

In this decision, the Board has considered the lay evidence as it pertains to the issues.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

An appellant is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995). 

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011). 

Factual Background and Analysis

In this case, the appellant was born in February 1974 and is currently 38 years old; he attained the age of 18 in 1992.  As such, in order to be recognized as a helpless child the evidence must show that the appellant became permanently incapable of self-support by reason of mental or physical defect prior to February 1992.

The South Carolina Department of Youth Services completed a mental health evaluation of the appellant dated in September 1989, the report of which is on file.  The report noted that the appellant was 15 years of age, and had been referred due to criminal and delinquent behavior.  The appellant was arrested for burglary and grand larceny.  As part of the disposition of his arrest, the appellant was given probation since this was his first offense, restitution was required and the appellant was referred for individual/group counseling coupled with family counseling.  He was not referred for Special Education and no psychiatric or other diagnosis was rendered.  It was recommended that the appellant take part in a structured fitness program, pursue his education, and become involved in positive school and community activities.  Psychological testing placed him in the upper limits of the low average of general intellectual ability based on a full scale testing.  The results indicated and suggested poor impulse control, high need for acceptance, and sensitivity to criticism.  There were no indications of significant antisocial or aggressive ideation.  Rather, prevalent themes of sadness, dependent tendencies, and feelings of loneliness were present.  The appellant was deemed vulnerable to external influences.  The recommendation was for the appellant to be placed on strict probation, participate in therapy along with his family, and organized activities.

Records from the District of Columbia Department of Mental Health, St. Elizabeth Campus for the period from April to August 1993 show the District Court ordered the appellant held in the psychiatric hospital and to undergo psychiatric testing to evaluate competency to stand trial in October 1993.  The charges filed against the appellant included armed robbery, assault with intent to commit robbery while armed, and possession of a firearm during a violent crime.  The appellant was interviewed on three occasions while incarcerated.  In August 1993, the final diagnostic impression was psychotic disorder, and he was discharged out of the hospital and returned to the District of Columbia Department of Corrections.  

Treatment records from the South Carolina Department of Mental Health dated from 1995 to 2011 show treatment for mental illness including schizophrenia and polysubstance abuse.  Records show that in 1996, the appellant was admitted for evaluation, and in 1997 he was stable on medication and returned to Washington D.C. to stand trial.  

In September 2003, the appellant was admitted to the Forensic Inpatient Unit of the William S. Hall Psychiatric Institute after a July 2003 examination found him not competent to stand trial and unlikely to be restored to competency.  The appellant was discharged in March 2006 and instructed to follow the recommendations of his treating physician and treatment team at Bryan Psychiatric Hospital.

The records show he was admitted to the Bryan Psychiatric Hospital at times between May 1998 and January 2011.

At his July 2005 Travel Board hearing, the appellant testified that he suffered a head injury at the age of six which required seven stitches to close.  He also noted sustaining an injury to his back while wrestling in school at the age of 9.  He explained that he was hospitalized for a period of six weeks at that time.  The appellant also testified that somewhere between the years of 1990 and 1993 he was shot five times and rendered unconscious.  He stated that he was taken to Fort Jackson Memorial Hospital for a period of time and was subsequently released from that facility.  He noted that he was treated at the military base facility as his father was retired from the military.  

Pursuant to the Board's December 2005 and 2009 remands, the RO/AMC attempted to obtain the identified treatment records from Fort Jackson for the time period from 1990 to 1993.  The NPRC was asked to search for the appellant's treatment records as a military dependent.  The NPRC responded that the search returned no records.  VA also made multiple attempts to locate and contact the appellant, by correspondence and telephonically and obtain from him information related to all health care providers that have treated him for any physical, psychological, or psychiatric disorder from 1979 (and specifically as to his head injury at six years of age, back injury at nine years of age, and gunshot wounds from 1990 through 1993).  The record shows that attempts to locate the appellant and to obtain evidence in support of the claim had been exhausted.  

The August 2010 Board remand noted that there had been issues with VA's ability to contact the appellant in that multiple correspondence sent to the appellant had been returned as undeliverable throughout the appeal period.  VA sent the appellant a letter in November 2009, which was returned as undeliverable.  A February 2010 VA Form 21-0820, Report of General Information, shows that VA had been unable to locate the appellant.  A VA employee noted she had called the phone number provided by the Social Security Administration with no answer.  She then listed the address that the Social Security Administration had of record.  In February 2010, VA sent the appellant a letter at that address.  That letter was returned as undeliverable.  That same month, VA completed another VA Form 21-0820, stating that it had been unable to locate the appellant and described the attempts to locate him. 

In June 2010, VA sent the appellant a supplemental statement of the case to the address used in the February 2010 letter that had been returned as undeliverable.  Later that month, it appears VA spoke with the appellant and obtained a current address.  See VA Form 21-0820, dated June 18, 2010.

While the record does not show that the June 2010 supplemental statement of the case was returned as undeliverable, the Board determined that a supplemental statement of the case should be sent to the address provided in the June 2010 VA Form 21-0820, as that was the address provided by the appellant.  This was the basis for the remand. 

The appellant was informed that his case has been delayed significantly as a result of the failure to keep VA abreast of his current address.  

The records show that the appellant contacted the VA RO Call Center in September 2010 and gave an address for mailing his correspondence.  

Contact with the NPRC to obtain dependents records for the appellant yielded negative results, and the appellant did not provide any additional information regarding his injuries.  

In December 2011, the Board remanded the matter to obtain Social Security Administration records as the appellant indicated he was in receipt of these benefits and these documents could contain evidence relevant to the claim.  The Board also requested that VA psychiatric examination be scheduled in order to determine whether the appellant was permanently incapable of self-support at the time of his 18th birthday.

A January 2012 response from the Social Security Administration noted they had no medical records for the appellant.  A VA Memorandum was prepared on the unavailability of Social Security Administration Disability records for the appellant and a letter was sent to the appellant informing him that the requested Social Security Administration records had been reported unavailable.

By letter dated in February 2012, the appellant was informed that a disability examination had been requested in connection with his pending appeal.  Notification was received from the VA Medical Center (VAMC) in Columbia stating that the appellant failed to report for his scheduled examination in March 2012.  The RO sent another letter to the appellant notifying him that as he failed to show up for his first scheduled examination in March, another examination had been requested.  He was also informed of the consequences of his failing to report for a scheduled examination.  Notification was again received from the VAMC Columbia stating that the appellant failed to report for his second scheduled examination in April 2012.  Attempts by VA personnel to contact the appellant by telephone in March and June 2012 were unsuccessful.

In the instant case, the Board finds that the criteria necessary for the appellant to be recognized as the helpless child of the veteran are not met. 

The appellant, at his Travel Board hearing in July 2005 and in various statements asserts that he was permanently incapable of self-support prior to attaining the age of 18 due to various injuries, to include a head injury in 1979 which caused his psychiatric disability.  The Board finds that the appellant, as a lay person, lacks medical training and expertise and is not competent to provide a diagnosis or render an opinion as to the severity or impact of any psychiatric pathology.  His contentions are not statements merely about symptomatology, but rather clearly fall within the realm of matters requiring medical expertise, which he simply does not have.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  While the appellant's contentions have been considered carefully, they are outweighed by the absence of medical evidence establishing that the appellant was permanently incapable of self-support prior to reaching age 18. 

Simply put, the evidence on file that is contemporaneous with the period prior to the appellant's 18th birthday shows only that he was evaluated in connection with the alleged commission of crimes or delinquent behavior, with no physical or psychiatric disorder noted or identified.  As detailed above, extensive efforts were undertaken to obtain additional records for the period in question, to no avail.  The contemporaneous evidence does not refer to any disability, or otherwise suggest that the appellant was helpless.  At most, the evidence showed that he was in the lower range of average intelligence, although nevertheless still of average intelligence.

The appellant contends he injured his head and back as a child, and that he was shot sometime shortly before or after his 18th birthday.  Even if true, merely receiving an injury does not equate to being a helpless child for VA purposes.  Moreover, even if an actual disability developed as a result of the above claimed injuries; mere disability is not synonymous with helplessness.  As discussed previously, the appellant, as a layperson, is not competent to offer an opinion that his claimed disabilities (none of which are corroborated by contemporaneous evidence) rendered him helpless.  Nor has he actually explained how they rendered him permanently incapable of self support.  He clearly had the physical capacity to engage in criminal or delinquent behavior before the age of 18.  It is far from evident that he had any mental incapacity, as the only documentary evidence for that time period indicated that he was of average intelligence, and did not identify any mental disorder despite the fact that the report was generated in connection with the appellant's legal difficulties, and likely would have identified mental incapacity.  In short, even assuming the appellant injured himself at various times during childhood, he has not described or shown any resulting disability which rendered him helpless before the age of 18.

The Board acknowledges that the appellant has been treated for an acquired psychiatric disorder since the age of 19, with various diagnoses to include schizoaffective disorder, bipolar type.  The Board notes that 1989 records from the South Carolina Department of Juvenile Justice show that the appellant was arrested for burglary, second degree and grand larceny and as part of his probation; he was referred for individual/group counseling coupled with family counseling.  The assessment did not indicate that the appellant was incapable of self support.  His reading and math scores showed him to be potentially below some others, but did not indicate a gross learning or cognitive disability.  The appellant was not referred for Special Education and no psychiatric or other diagnosis was rendered.  The competent medical evidence reflects that the appellant was first treated for his psychiatric disorder in 1993 when he was ordered to undergo psychiatric testing to evaluate competency to stand trial in October 1993, which was after he attained the age of 18 in February 1992.  Social Security Administration records do not show medical records pertaining to the appellant.  In addition, a search for medical records concerning a back injury, a head injury in 1979, and a shooting between 1990 and 1993 was unsuccessful.  Other than the appellant's assertions, there is no evidence showing that the appellant was disabled prior to turning 18, or even that he is currently helpless.  The law on this issue is clear in that to qualify for VA benefits as a helpless child, the veteran's child must be shown to be permanently incapable of self-support by reason of mental or physical defect prior to attaining the age of 18 years.  38 C.F.R. §§ 3.315(a), 3.356.  As stated above, if he is shown capable of self-support at the age of 18, the Board need go no further. Dobson, supra.  Since the competent medical evidence indicates that the appellant's mental defect first required medical treatment after he obtained the age of 18, and there is no indication of any other significant medical condition prior to this time, the requirements for recognition as a helpless child are not met. 

As noted above, the appellant failed to report for a VA examination scheduled in March 2012 and failed to report for the VA examination when rescheduled in April 2012.  Evidence that could have been obtained from this examination is therefore not of record.  In addition, the appellant did not respond to requests for additional information or evidence to support his claim.

For the reasons stated above, the Board finds that the criteria necessary for the appellant to be recognized as a helpless child for the purpose of VA benefits has not been met.  Therefore, the Board concludes that the preponderance of the evidence is against the claim, and it must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case. See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 



ORDER

Entitlement to recognition of the Veteran's son (the appellant) as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18 is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


